Citation Nr: 0739203	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-29 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for a right ankle 
disability, claimed as fracture.

5.  Entitlement to service connection for residuals of an 
unspecified foot injury.

6.  Entitlement to service connection for arthritis, claimed 
as swollen joints.

7.  Entitlement to service connection for a scar on the right 
eyebrow.

8.  Entitlement to service connection for a left hand scar 
due to trauma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1993 to December 1997.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision by the RO in Los Angeles, California.

The matter of entitlement to service connection for a right 
ankle disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service or in the first postservice year, and 
is not currently shown. 

2.  Tinnitus was not manifested in service, and is not 
currently shown.

3.  Chronic tinea pedis was not manifested in service, and 
such disability is not currently shown.

4.  A foot injury in service is not shown; a chronic foot 
disability was not manifested in service, and is not 
currently shown.
5.  Arthritis/joint swelling was not manifested in service; 
arthritis was not manifested in the first postservice year; 
and such disability is not currently shown.

6.  The record reasonably establishes that the veteran has a 
scar on his right eyebrow due to an injury in service.

7.  The record reasonably establishes that the veteran has a 
left palm scar due to an injury in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

3.  Service connection for tinea pedis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

4.  Service connection for residuals of an unspecified foot 
injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  Service connection for arthritis/joint swelling is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).  

6.  Service connection is warranted for a scar on the right 
eyebrow.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2007).

7.  Service connection is warranted for a scar on the left 
palm.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A March 2004 letter (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit evidence in his possession.  December 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards.  See Dingess, supra.  As this 
decision does not address any effective date or disability 
rating matters, the veteran is not prejudiced by any timing 
defect as to this notice.

Regarding VA's duty to assist, the veteran has not submitted 
(or identified for VA to obtain) any postservice medical 
records and has not indicated that any such evidence exists.  
Although he has requested a VA examination for each of the 
claimed disabilities, VA is only obligated to arrange for an 
examination when there is (a) competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (b) evidence that the 
veteran suffered an event, injury, or disease in service; and 
(c) evidence or information that suggests that the claimed 
disability or symptoms may be related to the inservice event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4).  Here, there is 
no evidence of current bilateral hearing loss disability, 
tinnitus, tinea pedis, residuals of a foot injury, or 
arthritis.  Furthermore, arthritis, tinnitus, a foot injury 
or chronic foot disability, and hearing loss were not noted 
in service.  Such disabilities were not noted on 1997 service 
separation examination.  In the absence of evidence of this 
nature, an examination for an opinion as to a possible nexus 
between such disabilities and the veteran's military service 
is not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).   Evidentiary development 
is complete to the extent possible.  VA's duty to assist is 
met.  It is not prejudicial for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

II. General Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical conclusions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim of service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (lay evidence is potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

III. Analysis

a. Bilateral Hearing Loss and Tinnitus

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records (SMRs) are silent for 
complaints, findings, or diagnosis pertaining to a hearing 
loss disability of either ear or tinnitus.  On service 
enlistment examination, audiometry showed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
5
5
5
5
10

On service separation examination, audiometry showed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
0
0
LEFT
0
10
10
5
0

Although the veteran had a military occupational specialty of 
rifleman for 3 1/2 years in service (which presumably included 
exposure to rifle fire), his SMRs do not show that he had a 
hearing loss disability in service.  In this regard, both his 
enlistment and separation examinations show that hearing in 
each ear was within normal limits; audiometry revealed that 
the criteria for establishing a hearing loss disability by VA 
standards were not met.  See 38 C.F.R. § 3.385.  There was 
also no evidence of tinnitus in service.

As for postservice records, the veteran has neither submitted 
nor identified any competent medical evidence to substantiate 
his claims.  Consequently, service connection for hearing 
loss of either ear on the basis that it was manifested in 
service and persisted, or on a presumptive basis (as an 
organic disease of the nervous system  under 38 U.S.C.A. 
§ 1112) is not warranted.

Even though there is no medical evidence to support his 
claims, the Board may also consider some types of lay 
evidence to substantiate them.  As noted, the veteran's lay 
statements may be competent evidence to support as to the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  While hearing loss and 
tinnitus are the types of disabilities for which the veteran 
may provide lay evidence, he has provided no corroborative 
lay evidence.  He has not submitted any statements that 
describe the presence, severity, or duration of symptoms of 
hearing loss or tinnitus.  He had not indicated that either 
claimed disability has affected his work or that he has 
difficulty understanding what others say.  Furthermore, he 
has not submitted lay statement from others who have observed 
him having difficulty hearing or complaining of ringing in 
his ears.  In short, he has provided absolutely no objective 
information that he has these disabilities or that they might 
be related to his service.  

The threshold requirement for establishing service connection 
for a claimed disability is competent medical evidence of the 
current existence of the claimed disorder.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This requirement is not met.  In the 
absence of evidence that the veteran now has hearing loss 
disability in either ear or tinnitus, the preponderance of 
the evidence is against these claims, and they must be 
denied.

b. Tinea Pedis

The veteran's SMRs show that in January 1994, he  was treated 
for tinea pedis.  The remaining SMRs are silent for 
complaint, finding, or diagnosis of tinea pedis.  On service 
separation examination, his feet were normal.

The veteran had a single episode of tinea pedis in service.  
The evidence shows that it was acute and transitory, and 
resolved, as there is no further mention of this disability.  
The veteran has not presented (or identified) any outstanding 
evidence pertaining to tinea pedis.  He was fully notified of 
what was needed to substantiate his claim and has indicated 
that there is no additional medical evidence as to this 
claim.  In the absence of a current disability, the 
preponderance of the evidence is against the claim and it 
must be denied.

c. Residuals of an (Unspecified) Foot Injury 

The veteran's SMRs are silent for notation of a foot injury 
or complaint, finding, or diagnosis of a foot residual of 
foot injury.  Moderate, symptomatic pes planus was noted on 
service enlistment examination; but this is not an injury 
(furthermore it is not further mentioned in service).  

December 1996 and July 1997 SMRs note the veteran was treated 
for an ingrown toenail of the right great toe.  It is unclear 
whether this is the "injury" the veteran alleges in his 
claims.  None of his correspondence to the RO provides a 
detailed description of the "foot injury" (indeed he does 
not even identify which foot was injured).  Regardless, July 
1997 records note the right great toenail was removed because 
it was ingrown, and that it appeared to heal normally.  In 
October 1997, the veteran complained of pain in his right 
great toe while wearing boots; he was unsure if there would 
be pain wearing regular shoes because he hadn't worn any.  No 
diagnosis was offered.  On service separation examination, 
the feet were normal.  In an associated medical history the 
veteran indicated that he had had an ingrown toenail.

Although the veteran was treated twice for an ingrown toenail 
(with one subsequent complaint of toe pain), it was noted 
that the toenail healed normally, and that the feet were 
normal on separation examination.  The absence of any further 
complaints or findings suggests that the problem was acute 
and transitory, and resolved.  The veteran has provided no 
lay or medical evidence regarding current foot disability.  
In the absence of any evidence of a current disability, the 
preponderance of the evidence is against this claim and it 
must be denied. 



d. Arthritis/Joint Swelling

Certain chronic diseases (to include arthritis) may be 
service connected on a presumptive basis if manifested to a 
compensable degree during a specified postservice period (one 
year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 U.S.C.A. 
§§ 3.307, 3.309.  

The veteran's SMRs are silent for complaint, finding, or 
diagnosis of arthritis/joint swelling.  No x-rays in service 
revealed evidence of arthritis.  On service separation 
examination, the musculoskeletal system, upper and lower 
extremities, and spine were normal.  

There is also no postservice evidence of arthritis.  
Consequently, service connection for such disability on the 
basis that it became manifest in service and persisted, or on 
a presumptive basis (for arthritis as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  

The veteran has not provided (or identified) any objective 
evidence regarding his claimed arthritis.  He has not even 
identified the joints he believes are involved.  In the 
absence of evidence of a current disability, the threshold 
requirement for establishing service connection is not met.  
The preponderance of the evidence is against the claim, and 
it must be denied.  

e. Right Eyebrow and Left Palm Scars  

The veteran's service enlistment examination noted a scar on 
his right forehead.  Several January 1994 records note that 
the veteran received five stitches on his right eyebrow after 
he was accidentally hit in the forehead with a rifle.  The 
sutures were later removed.  In March 1994, he received three 
stitches for a laceration on his left palm.  His separation 
examination noted that he had scars on his right forehead, 
left eyebrow, and left palm.  The record shows the veteran 
had two injuries in service that resulted in scars, one in 
the palm of his left hand.  [While his service separation 
examination noted a left (not right) eyebrow scar, this 
identification of the anatomical area appear to be erroneous 
since records at the time of the injury identified that the 
injury and sutures as to the right eyebrow, and he has 
identified the scar as being on the right side of his 
forehead - and he is competent to observe the location of a 
scar on his anatomy.]  

Even though the veteran was not afforded a VA examination, 
there is sufficient evidence to reasonably establish that the 
veteran has right eyebrow and left palm scars due to injuries 
in service.  Consequently, service connection for such scars 
is warranted 38 U.S.C.A. § 5107.  (Notably, by this 
conclusion the Board makes no inference regarding the 
disabling effects of such scars.)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for tinea pedis is denied.

Service connection for residuals of an unspecified foot 
injury is denied.

Service connection for arthritis is denied.

Service connection for a right eyebrow scar is granted.

Service connection for a left palm scar is granted.


REMAND

Further development is needed with respect to the remaining 
claim of entitlement to service connection for a right ankle 
disability.  The veteran's SMRs document several complaints 
of right ankle pain associated with injury.  A fracture was 
suspected on more than on occasion, but x-rays were normal.  
Assessments were right ankle sprain and strain.  Furthermore, 
the veteran has provided lay evidence that he continues to 
have problems with right ankle pain, and that it affects his 
ability to perform as a police officer.  He is competent to 
report what he experiences.  This evidence coupled with 
multiple complaints of right ankle pain in service, is 
sufficient to warrant a medical examination to determine the 
nature and likely etiology of any right ankle disability.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine whether there he 
has a right ankle disability and, if so, 
its likely etiology.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination. Based on the history from 
the veteran, review of the claims file, 
and examination of the veteran, the 
examiner should opine whether it is at 
least as likely as not (50% or better 
probability) that the veteran has a right 
ankle disability that is related to 
service (and specifically the ankle 
complaints noted therein).  The examiner 
should explain rationale for the opinion 
given.

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


